              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

LAMORRIS RAINE,                          )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )              Case No. CIV-18-120-D
                                         )
COMMISSIONER OF SOCIAL                   )
SECURITY,                                )
                                         )
       Defendant.                        )

                                        ORDER

       Plaintiff Lamorris Raine brought this action for judicial review of the Commissioner

of Social Security’s final decision that he is not “disabled” under the terms of the Social

Security Act. See 42 U.S.C. §§ 405(g). The matter was referred to United States

Magistrate Judge Suzanne Mitchell pursuant to 28 U.S.C. § 636(b)(1)(B), (b)(3), and Fed.

R. Civ. P. 72(b). On November 28, 2018, Judge Suzanne Mitchell issued her Report and

Recommendation [Doc. No. 26] recommending that the Commissioner’s final decision be

affirmed.

       In her Report and Recommendation, Judge Mitchell advised the parties that any

objections were to be filed by December 19, 2018. Judge Mitchell also cautioned the

parties that a failure to object would result in waiver of the right to appellate review of

factual and legal findings made in the Report. [Doc. No. 26 at 15]. To date, neither party

has filed an objection or sought an extension of time to do so. Accordingly, the Report and

Recommendation is ADOPTED in its entirety as though fully set forth herein. A judgment

shall be issued forthwith.
IT IS SO ORDERED this 26th day of December, 2018.
